DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/22/21. Claims 5 and 6 are cancelled. Claims 1-4 and 7-17 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the first and second electrodes recited are the same or different from the at least on first contact electrode and the at least one second electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-8, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012.
Regarding claim 1, Gevins discloses a brainwave sensor unit comprising: an electrode cluster ([FIG4] 12a) comprising a first contact electrode, a second contact electrode, a supporter configured to separate and electrically insulate the first and second contact electrodes from each other ([FIG4][C6 L32-50] the rubber 18 isolates the individual contacts), first and second contact electrodes comprising a tapered shape to contact a living body ([FIG4]); and wherein the first and second contact electrodes are made of a conductive material and the supporter is made of a non-conductive material ([C5 L29-45] the tips of the electrode are metal); the number of the at least one first contact electrodes is equal to the number of the at least one second contact electrodes ([FIG3e] the electrode has multiple contacts that each can be considered an electrode in the context of the current claims and they are provided adjacent to each other and in equal pairs) and a cable configured to couple the electrode cluster to a signal processor ([FIG5b] line 36), the cable comprising: a signal line coupled to the first contact electrode and configured to transmit, to the signal processor, a brainwave signal obtained by the first contact electrode ([FIG4] 19). 
Gevins does not specifically disclose wherein the first and second contact electrodes are disposed at a distance based on a function of a height and a base width of the first and second contact electrodes.


, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Gevins to include the appropriate distance between and size of the contact electrodes since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Similarly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dimensions of the electrodes of Gevins in order to fit different size heads of different subjects.
Gevins does not specifically disclose a ground line configured to ground the second contact electrode, . Alhussiny teaches a biophysiological electrode that has sub electrodes and the second electrode is grounded ([¶16,18]) as well as the same number of first and second electrodes ([FIG1] sub electrodes 401.) and where the first and second electrode are provided in pairs located adjacent to each other ([FIG1] the ground electrode and one of the other subelectrodes are a pair. The first and second subelectrode are paired and adjacent to each other on substrate 402). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the ground of Alhussiny with the device of Gevins in order to provide a common mode rejection for the measurement electrodes ([¶55]).
Regarding claim 2, Gevins discloses the first and second contact electrodes are made of a flexible material to protrude from a support surface of the supporter ([C4 L57-68] the rubber fingers protrude from the base support and make the electrodes flexible).  
Regarding claim 3, Gevins does not specifically disclose the first and second contact electrodes are disposed to be at a maximum distance between the first and second contact electrodes, and wherein the maximum distance corresponds to a distance at which a correlation of the brainwave signal measured by the brainwave sensor unit with respect to a brainwave 
Regarding claim 4, Gevins discloses a distance between the first and second contact electrodes is between 0.5mm and 5mm ([C5 L29-45] the spacing of the fingers is roughly 2mm).  
Regarding claims 7 and 8, Gevins discloses another electrode wherein a support surface of the supporter comprises a first region and a second region, and wherein a plurality of the first contact electrodes are provided on the first region and a plurality of the second contact electrodes are provided on the second region ([FIG10] electrode is in its own support region) and wherein a height of the first contact electrode is different from a height of the second contact electrode with respect to a support surface of the supporter ([FIG10][C7 L50-68] electrode is in its own support region and the length of each is adjustable so they can be of differing heights or lengths).  
Regarding claim 10, Gevins discloses a material of the first and second contact electrodes comprises one of conductive silicone, conductive rubber, and metal ([C5 L45-58] tips 17 are conductive metal).  
Regarding claims 11, Gevins discloses the first and second contact electrodes have one of a cylinder shape, a cone shape, a quadrangular pyramid shape, a rectangular prism shape, a funnel shape, and a curved funnel shape ([FIG3A]).  
Regarding claim 12, Gevins discloses a brainwave sensor unit comprising: first and second contact electrodes having a tapered shape to contact a living body ([FIG4]); a signal line configured to transmit a brainwave signal obtained by the first contact electrode, to a signal processor ([C l1-6]); and a supporter configured to separate and electrically insulate the first and 
Regarding claim 17, Gevins discloses a first distance between the first and second contact electrodes of the first brainwave sensor unit may be equal to a second distance between the third and fourth contact electrodes of the second brainwave sensor unit ([FIG3] the electrode spacing is uniform on each unit).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 further in view of Asjes et al. US 8731633.
Regarding claim 9, Gevins discloses a height of the first contact electrode is equal to a height of the second contact electrode with respect to a support surface of the supporter ([FIG4]), but does not disclose wherein the support surface of the supporter is bent or curved. Asjes teaches an EEG electrode where the support surface is curved ([FIG5]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Gevins with the support of Asjes in order to position the electrodes correctly ([C2 L47-51])

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 further in view of McIntyre US 4,409,987.
Regarding claim 13, Gevins as modified does not disclose the voltage dividers. McIntyre teaches the signal processor comprises: a first voltage divider connected to the first signal line of the first brainwave sensor unit and a voltage source to output a first voltage signal voltage-divided from the first brainwave signal received from the first brainwave sensor unit, and the voltage source; a second voltage divider connected to the second signal line of the second brainwave sensor unit and the voltage source to output a second voltage signal voltage-divided from the second brainwave signal received from the second brainwave sensor unit ([C13 L1-28]), and the voltage source; and a differential amplifier configured to amplify a difference value between the first and second voltage signals ([C13 L1-28]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the circuitry of McIntyre with the device of Gevins as it is no more than combining prior art elements via known methods to yield the predictable result of each electrode having an associated ground.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view of Alhussiny US 2010/0042012 further in view of McIntyre US 4,409,987 and Yazicioglu et al. US 2011/0066054.
Regarding claim 14, Gevins does not specifically disclose using the impedance signal. Yazicioglu teaches signal processor extracts a first impedance between the first contact electrode of the first brainwave sensor unit and the living body from the first voltage signal output from the first voltage divider, extracts a second impedance between the third contact electrode of the second brainwave sensor unit and the living body from the second voltage signal output -5-ATTORNEY DOCKET No.: SH-50734-US (SAMM11-50734) PATENT from .

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. US 4967038 in view Alhussiny US 2010/0042012 further in view of Herskovitz et al. US 2014/0031712.
Regarding claim 15, Gevins does not disclose determining an emergency level. However, Herskovitz teaches a communication unit configured to communicate with an external device; an output unit configured to output an alert; and a controller configured to determine a state of a stroke indicating whether a user is having a stroke, the determination based on a brainwave signal processed by the signal processor, and to control the output unit to output an alert corresponding to the determined state of the stroke or control the communication unit to transmit information about the determined stroke to the external device ([¶136-138]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine Gevins with the alarm conditions of Herskovitz in order to notify the user or clinician of seizures ([¶136-138])
Regarding claim 16, Gevins does not specifically disclose determining a state of a stroke. However, Luo teaches a memory configured to store a risk level evaluation model for evaluating a first risk level and a second risk level higher than the first risk level, based on the brainwave 

Response to Arguments

Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Alhussiny does not disclose wherein the number of the first contact electrodes is equal to a number of the second contact electrodes, Examiner respectfully disagrees. Alhussiny teaches a pick up electrode device that has three electrodes 401. One of those electrodes is considered the first contact electrode, one is the second electrode and the other is the third electrode so each substrate has the same number of first, second and third electrodes.
Regarding Applicant’s argument that Gevins and Alhussiny do not disclose the first and second contact electrodes are provided in pairs, Examiner respectfully disagrees. Applicant argues that that the ear reference electrode is not adjacent, however, this is not how the rejection interprets Gevins. Gevins discloses an electrode with multiple contacts that each can be considered an electrode in the context of the current claims and they are provided adjacent to each other and in equal pairs. . Alhussiny is relied on to teach an electrode with three sub 
Regarding Applicants arguments that Gevins does not disclose the relationship between the spacing of the electrodes and the height and width, Examiner respectfully disagrees. While Gevins does not specifically disclose that limitation it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gevins to include the appropriate distance between and size of the contact electrodes since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Similarly, Applicant has provided no evidence or reason why one of ordinary skill in the art would not be able to determine the appropriate spacing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791